Citation Nr: 1619504	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  07-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for depression. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a gastric disability. 

7.  Entitlement to service connection for peripheral neuropathy. 

8.  Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from May 2007 and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for depression, headaches, gastric conditions, peripheral neuropathy, and sleep apnea are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability did not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  The Veteran's bilateral hearing loss disability did not manifest during active service or within one year following separation from service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  The Veteran's tinnitus disability did not manifest during active service or within one year following separation from service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.385 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2007 and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in October 2012 and January 2015 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Bilateral Foot Disability 

The Veteran claims that currently diagnosed bilateral foot calluses were caused by active service.  Specifically, the Veteran asserts that he has had intermittently painful foot calluses on both feet since active service.  The Board finds that the medical evidence of record, to include VA medical and treatment records during and after service, and a VA examination, does not show any etiological connection between the a current disability and service.  Therefore, as the preponderance of the evidence is against the claim, the claim for service connection must be denied. 

At a November 2014 VA examination, the examiner diagnosed bilateral foot calluses, with occasional pain.  During the examination, the Veteran reported that he had intermittent calluses on both feet since service, and that condition had continued to the present.  However, after a review of the Veteran's medical history and claims file, the examiner ultimately concluded that the Veteran's condition was less likely than not related to service.  The examiner noted that the Veteran's separation examination in 1979 noted no complaints, history, or ongoing issues with the feet, or with calluses, and that the record after service is silent as to any complaints, diagnoses, or treatments regarding such a condition until decades after the Veteran left service.  Therefore, the examiner concluded that it was not likely that condition was etiologically related to the Veteran's active service. 

The Board acknowledges that the existence of foot calluses are symptoms in which a lay person, such as the Veteran, may competently speak to without medical knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, as a lay person is not competent to speak to such complex medical issues as the etiology or cause of a foot disability.  An opinion has been provided by a competent medical professional with the proper education, training, and experience to opine on those matters.  Therefore, the Board finds that with regard to establishing a nexus between a current foot disability and service, the medical opinion from the November 2014 examination is the most probative evidence.

The Board additionally notes that foot calluses are not among the chronic conditions for which service connection may be granted on a presumptive basis, or for which a relationship to service may be substituted by competent evidence of continuity of symptomatology.  38 C.F.R. § 3.303 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, service connection awarded on a presumptive basis is not applicable. 

Accordingly, as the preponderance of the evidence is against the claim for service connection for a bilateral foot disability, that claim must denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss 

The Veteran claims that currently diagnosed bilateral hearing loss is the result of noise exposure and acoustic trauma during active service.  The Board finds that a review of the competent medical evidence of record, to include VA medical records and a VA audiological examination, supports a finding that the Veteran's hearing loss is not etiologically related to any incident of service, and did not manifest within one year of separation from service.  Therefore, the preponderance of evidence is against the claim for service connection and the claim must be denied.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

A May 2014 VA audiology examination report shows that the Veteran was diagnosed with sensorineural hearing loss in both ears.  On examination, audiometric testing showed pure-tone thresholds in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
40
LEFT
15
15
15
40
45

Speech recognition results using the Maryland CNC were noted in the examination as 96 percent for both ears.  

Therefore, since his auditory thresholds exceeded 40 decibels in both ears in at least one of the measured frequencies, he has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2015).  However, after a review of the Veteran's claims file and medical history, the VA examiner concluded that the current hearing loss was not etiologically related to any aspect of active service.  Specifically, the examiner noted that the Veteran's service medical records, to include the entry and exit examinations, showed no significant threshold shift during service.  The examiner opined that the Veteran's current hearing loss was more likely to be related to 35 years of post-service occupation working with large trucks. 

The Board notes that a review of the Veteran's medical records, to include the service medical records, shows that the Veteran's hearing was normal on examination for separation from active service.  Similarly, post-service medical records are silent on any complaints, treatment, or evaluations showing bilateral hearing loss within a year after the Veteran leaving service in 1979.  In fact, the Veteran's medical records do not show any diagnosable hearing loss until decades after the Veteran left service. 

The Board acknowledges the fact that the Veteran has consistently asserted that noise exposure during active duty service caused his hearing loss.  While the Veteran's military occupation service as a combat engineer and construction worker does corroborate potential in-service noise exposure to large machines and equipment, his service medical records and post-service medical records do not demonstrate that exposure caused his current hearing loss.  The Board notes that the Veteran is competent to attest to lay observable symptoms such as decreased hearing.  However, he is not competent to evaluate the specific levels of hearing deficiency as to constitute hearing loss under VA regulations.  Similarly, he is also not competent to speak to such complex medical issues as to the etiology of hearing loss.  A nexus opinion has been provided by a medical examiner with the appropriate education, experience, and training.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the VA examiner's opinion from the May 2014 examination is the most probative evidence in determining the etiology of the Veteran's hearing loss.  As that opinion is against the Veteran's claim, the Board finds that the Veteran's claim for service connection must be denied.  The Veteran has not submitted any contrary competent medical evidence that would support the claim.

Finally, the Board notes that service connection may also be granted on a presumptive basis for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran's hearing loss has not shown to be manifested to a compensable degree within a year after service.  A review of the record shows the Veteran's hearing to be normal under VA regulations, with no additional auditory or medical evidence within a year after separation from service.  Even considering any lay statement from the Veteran regarding continuous problems with his hearing, there is no medical evidence, with objective test results, that demonstrates that Veteran had a compensable degree of hearing loss within one year following service.  The Board notes that even applying the objective pure-tone thresholds from the Veteran's May 2014 audiological examination, the Veteran's hearing loss would not be considered compensable under VA regulations.  Therefore, the Board finds that the lack of medical evidence since separation from active service demonstrates precludes the application of presumptive service connection for his hearing loss.  While the Veteran has complained of symptoms of hearing loss since service, those are not corroborated by any evidence.  The evidence does not show that the Veteran sought any treatment for hearing loss for many years following service.

Consequently, the Board finds that the preponderance of evidence is against the claim for service connection on both a direct and presumptive basis.  A preponderance of the competent medical evidence of record is against a finding that the Veteran's diagnosed hearing loss is related to service or any noise exposure during service, or manifested to a compensable degree within one year following service.  Accordingly, the Board finds that the preponderance of evidence is against the claim, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

The Board finds that the preponderance of evidence of record is against the finding that the Veteran's tinnitus is etiologically or causally related to any aspect of active service.  The Veteran's tinnitus was evaluated during a May 2014 VA audiological examination.  The examiner noted a diagnosis of tinnitus, but concluded that tinnitus was not etiologically related to service.  Specifically, the VA examiner noted that a review of the in-service and post-service medical records showed no evidence of any manifestations of tinnitus.  Therefore, the examiner opined that tinnitus was less likely to be the result of active service. 

The Board notes that review of the Veteran's service and post-service VA medical records reveal no evidence of an ongoing tinnitus condition.  The Veteran's separation examination in 1979 revealed no hearing abnormalities or mention of ringing in his ears.  Similarly, the report of medical history, completed at the same time of his exit from the active duty, revealed no complaints about tinnitus or his hearing.  Again, like his hearing loss, diagnosis of his tinnitus is not provided until decades after the Veteran's separation from service. 

Finally, the Board finds that while the Veteran is competent to attest to symptoms of tinnitus, he does not possess the specialized expertise to assess such complex medical matters such as the etiology of tinnitus.  An opinion regarding the etiology of tinnitus has been provided by a medical professional who has reviewed the medical history and conducted an in-person examination.  The Board finds that medical opinion to be the most persuasive evidence because the training and expertise of the examiner.

The Board also finds that the evidence does not support a finding of a continuity of symptomatology during and since service.  There is no evidence other than the Veteran's statements supporting a finding that tinnitus was present during service or for many years following service.  At the May 2014 examination, the Veteran reported intermittent tinnitus and was unsure of when it first began.  That is evidence against a finding of any continuity of symptomatology since service.

Accordingly, the Board finds that the preponderance of evidence is against the claim for service connection for tinnitus, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a bilateral foot disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

A November 2014 rating decision denied service connection for depression, headaches, a gastric disability, peripheral neuropathy, and sleep apnea.  The Veteran filed a timely notice of disagreement on the appropriate form in December 2014.  Therefore, as no statement of the case has been issued, the Board is required to remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to service connection for depression, headaches, a gastric disability, peripheral neuropathy, and sleep apnea.  Notify the Veteran that he must submit a substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


